COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Don McCaffety v. Angela Blanchard

Appellate case number:     01-15-01077-CV

Trial court case number: 2014-54153

Trial court:               281st District Court of Harris County

       We dismissed this appeal for want of prosecution on January 19, 2017.
       Appellant filed a motion to reinstate the appeal on January 30, 2017, contending he had
requested a pro bono lawyer through the Pro Bono Program conducted in conjunction with the
State Bar of Texas Appellate Section Pro Bono Committee and the local bar association.
       Construing the motion to reinstate as a motion for rehearing, we grant the motion, withdraw
our opinion and judgment of January 19, 2017, and reinstate the appeal on the active docket.
       This is an appeal from a final summary judgment resolving claims of fraud, breach of
contract, and related civil claims. In this circumstance, this court has no authority to appoint a pro
bono lawyer for appellant, and there is no guarantee that the Pro Bono Program will find a pro
bono lawyer to accept the case.
         Nearly a year has passed since appellant’s brief was originally due. Appellant’s brief is
now due on or before March 30, 2017. No further extensions will be granted on the basis of
seeking a pro bono lawyer. If an attorney files a notice of appearance on behalf of appellant on or
before March 30, 2017, the court will entertain a motion for a short extension of additional time to
file a brief. Otherwise, no further extensions will be granted absent a showing of good cause other
than the failure to secure pro bono representation.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually       Acting for the Court


Date: March 2, 2017